Stacy, C. J.,
after stating the case: We agree with the trial court that the guaranties of the defendants, given to secure the debts of the Kinston corporation, in which the guarantors were interested, cannot be held, on the facts of the present record, to cover the obligations of a business in *105New Bern, conducted under a similar name, in wbicb tbe defendants bad no.interest. S. v. Bank, 193 N. C., 524, 137 S. E., 593.
A guaranty for tbe default of one person or firm is not to be extended to cover tbe default of another, in tbe absence of some provision or stipulation clearly importing sucb extension. 12 E. C. L., 1066; Note 19 L. E. A. (N. S.), 901.
Affirmed.